Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Etesse et al. (US 2015/0203236).
Claim 1: Etesse et al. discloses a container (abstract). The container includes an open end (claim 1); a closed end opposing said open end (claim 1); a container wall extending longitudinally between said closed end and said open end about a longitudinal axis (claim 1); an end seam extending at least partially across said closed end (claim 1); a longitudinal overlapping seam extending from said end seam, a portion of said overlapping seam extending from said end seam and longitudinally along said container wall (claim 1); and a mold part line extending from said closed end to said open end (¶ 50); wherein said open end is narrower than at least a portion of said container away from said open end of said container (fig. 1); wherein said closed end and said container wall consist of a one-piece thermoplastic substrate (abstract), wherein said container has a height extending between said closed end and said open end (fig. 1). 
Etesse et al. is silent as to the claimed overlap magnitude. However, absent evidence of unexpected results obtained from utilizing the claimed overlap magnitude, it would have been obvious prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claims 2-5: Etesse et al. discloses the part line protruding from said container wall (¶ 50).
Claims 6-13: Etesse et al. discloses the label including ink (¶94).
Claims 14-16: Etesse et al. discloses the thermoplastic being polypropylene (¶ 35).

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Etesse et al. fails to disclose the mold part line and the overlapping seam are within a distance of one another of less than about five times the overlap magnitude. This argument 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.